Citation Nr: 1036376	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records are negative for complaints or 
findings of prostate cancer.

2.  Prostate cancer was initially demonstrated many years after 
service, and there is no competent medical evidence linking it to 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service; nor may adenocarcinoma be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a May 2004 letter, issued prior to the rating 
decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for service connection, to include what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment and 
personnel records, VA medical records, information from the 
Defense Threat Reduction Agency (DTRA), and the Veteran's 
testimony at a hearing before the undersigned.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and testimony.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
after December 31, 1946, and carcinoma becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-connected 
when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include participation 
during the official operational period of an atmospheric nuclear 
test or the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
To consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic disease; and 
(3) such disease first became manifest within a period specified 
by the regulation. 38 C.F.R. § 3.311(b).  If any of the foregoing 
three requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing radiation 
cannot be granted under 38 C.F.R. § 3.311. 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation. 38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer. 38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran asserts service connection is warranted for prostate 
cancer.  He claims he was exposed to ionizing radiation while he 
was aboard the USS Frank Evans, and during Operation WIGMAN.  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
record confirms that the Veteran was a participant in Operation 
WIGWAM, conducted in the Pacific Ocean in 1955.  

The Veteran was seen in a VA outpatient treatment clinic in March 
1998.  It was reported he was being followed at a service 
department facility for elevated PSA.  He was seen in the urology 
clinic in September 2000, and it was noted he was newly diagnosed 
with prostate cancer.  It was indicated he had first been seen in 
April 1998 for elevated PSA.  His PSA was 21.4 in 1996, 24.6 in 
1997, 32.4 in 1998, 37 and 36.7 in 1999, and 46.4 in June 1999.  
The Veteran had undergone three prostate needle biopsies in the 
past and all were negative.  The examiner related he preformed a 
prostate needle biopsy two weeks earlier and pathology showed 
prostate cancer.  

The Veteran submitted a December 2001 email from K.H. who stated 
he served on the USS Frank Evans.  He asserted the ship picked up 
radioactive parts.  He also said that since he was in the engine 
room at the time of the blast, he was aware that a lot of the 
fallout was sucked into the engine room.  He maintained that 
several men lost their hair and became sick.  

The Veteran also submitted a statement from M.C., his wife's 
sister.  She related that the atomic blast had weakened the 
Veteran's immune system and caused the cancer of the prostate.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence of record.  The 
service treatment records are negative for complaints or findings 
pertaining to prostate cancer.

Following a request for information from the VA, the Naval 
Dosimetry Center noted it maintained a registry compiled from 
reports of occupational exposure to ionizing radiation.  A review 
of the registry for the period from February 1955 to February 
1957 revealed no reports of occupational exposure to ionizing 
radiation pertaining to the Veteran.  It was stated that 
prevailing regulations at the time required personal monitoring 
for individuals who would be likely to receive a radiation dose 
in excess of 500 mrem per year.  It was further indicated that 
while it was likely that the Veteran's exposure was 
indistinguishable from what is received from natural background 
radiation, it was reasonable to conclude this was the maximum 
dose per year the Veteran received during his time in service. 

In October 2006, the DTRA reported the Veteran was a confirmed 
participant in Operation WIGWAM.  A scenario was used to furnish 
a dose estimate.  This included a description of the Veteran's 
participation based on available military records and the 
Veteran's recollections and statements.  The Veteran reviewed the 
description.  The Veteran indicated no protective clothing or 
gear was issued; that he was exposed to unfiltered radioactive 
circulating air, unfiltered radioactive shower and water; that a 
large cloud of mist was sucked into the ship's ventilation system 
and distributed throughout the ship; and that the ship remained 
in the blast area for a number of days recovering floating 
objects.  It was concluded that the doses which the Veteran could 
have received during his participation in Operation WIGWAM were 
not more than 18 rem of external gamma; 0.5 rem of external 
neutron; 4.5 of internal committed dose to the prostate (alpha); 
and 2 rem of internal committed dose to the prostate (beta + 
gamma).  

In a December 2006 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer recommended that screening doses be 
used to evaluate cases involving prostate cancer and exposure to 
ionizing radiation.  It was reported that all Pacific Proving 
Ground cases involving veterans whose prostate cancers were 
diagnosed 25 or more years after exposure have adjusted total 
prostate doses less than the applicable screening doses.  Thus, 
it was concluded it was unlikely that prostate cancers in such 
veterans could be attributed to exposure to ionizing radiation in 
service.  

While the Veteran was clearly involved in radiation-risk activity 
as defined by 38 C.F.R. § 3.309(d), prostate cancer is not a 
specifically enumerated disease subject to the presumption of 
service connection and service connection based on radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d) is not established.

The Board concedes the Veteran was exposed to ionizing radiation 
during service.  The fact remains, however, the only competent 
medical evidence determined it was unlikely, based on the 
Veteran's exposure to ionizing radiation, that his prostate 
cancer was related to such exposure.  The Veteran has not 
furnished any medical evidence to the contrary.  

The Veteran clearly relates his post-service prostate cancer to 
his military service.  The Board does not doubt that he sincerely 
believes his cancer may be related to his exposure to ionizing 
radiation; however, there is no indication the Veteran has the 
requisite knowledge of medical principles that would permit him 
to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  The Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay- observable disability or symptoms, 
however, the determination as to causation and nexus in this case 
requires professional opinion evidence and, as noted above, there 
is no such medical opinion of record.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007);.

In addition, there is no clinical evidence suggesting that his 
prostate cancer, which was initially demonstrated many years 
after service, is related in any way to service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes the Veteran has also alleged his prostate cancer 
is due to exposure to asbestos.  He has not provided any support 
for this claim, and there is no medical evidence of record 
suggesting any such relationship in this case.

The Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for prostate 
cancer, to include as due to exposure to ionizing radiation.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


